GLADIS, Judge:
The accused stands convicted, contrary to his pleas, of seven unauthorized absences and disobedience of a lawful order, in violation of Articles 86 and 92, Uniform Code of Military Justice, 10 U.S.C. §§ 886 and 892. The approved sentence, as the case reaches us, consists of a probationally suspended bad-conduct discharge, confinement at hard labor for 2 months, forfeiture of $240 per month for 2 months, and reduction to pay grade E-1.
The accused contends, among other things, that his court-martial lacked in personam jurisdiction because of recruiter misconduct involving his enlistment. We agree, finding that the Government failed *619to meet its burden of establishing jurisdiction. The unrebutted testimony of the accused revealed that the recruiter intentionally enlisted him without obtaining the necessary waiver, knowing that appellant was ineligible for enlistment without a waiver of his juvenile record.
We accept the accused’s unrebutted testimony that he informed the recruiter of his juvenile record and was advised by the recruiter to conceal it. We find that the accused was not on probation at the time of his enlistment. The accused was, however, ineligible to enlist without a waiver of his juvenile record, and the recruiter was aware of his disqualification.
The necessary predicate for in personam court-martial jurisdiction is the military status of the accused. The prerequisite to effect a change in status from civilian to military is a valid enlistment contract or a legitimate constructive enlistment. United States v. Russo, 1 M.J. 134 (C.M.A.1975). An enlistment which does not conform with applicable recruiting statutes and regulations, standing alone, is not void, that is, the requisite change in status may be effected although the enlistment is contrary to regulations. See United States v. Lightfoot, 4 M.J. 262 (C.M.A.1978), citing In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890). Where, however, a recruiter knowingly enlists or aids in enlisting an individual who has given timely notice that he is disqualified for military service, the enlistment is void and fairness prevents the Government from relying on a constructive enlistment. United States v. Russo, supra. See United States v. Valadez, 5 M.J. 470, 475 (C.M.A.1978); United States v. Harrison, 5 M.J. 476, 479 (C.M.A.1978). The Government may not knowingly violate its own regulations by entering into illegal enlistment contracts and then, subsequently, rely upon the change of status doctrine as a shield to avoid judicial scrutiny. Fraudulent enlistments are not in the public interest. Clearly, where recruiter misconduct amounts to a violation of the fraudulent enlistment statute, the resulting enlistment is void as contrary to public policy.1 When the issue is raised, the Government has the burden of affirmatively establishing jurisdiction.
The Government contends that it may rely upon a constructive enlistment because the recruiter did not knowingly enlist an individual who was disqualified; the accused was not absolutely disqualified from enlisting but could have enlisted had the necessary waiver been obtained.2 The evidence shows, however, that the recruiter knew the accused was ineligible to enlist without a waiver and, regardless, intentionally enlisted him without obtaining one. Although the accused would have been eligible had a waiver been obtained, he was ineligible when he enlisted because the waiver had not been obtained and the applicable regulation prohibited enlistment without it. Under the circumstances, the recruiter’s conduct was tantamount to a violation of Article 84, Uniform Code of Military Justice, the fraudulent enlistment statute. The holding of Russo, reaffirmed in Valadez, both supra, is that where recruiter misconduct amounts to a violation of the fraudulent enlistment statute, common law contract principles dictate that the resulting enlistment is void. The Court of Military Appeals makes no distinction between intentional enlistment of an individual who is disqualified by reason of an absolute bar to enlistment and of one who is disqualified because a required waiver has not been obtained. In each instance there is recruiter misconduct amounting to a violation of the fraudulent enlistment statute and the *620enlistment is void. In this case the enlistment is void and the Government is precluded from relying on a constructive enlistment as a predicate for jurisdiction.
The findings of guilty and sentence are set aside. The charges are dismissed.
Senior Judge GREGORY concurs.

. Conceivably wanton and willful recruiter negligence, which does not amount to a violation of Article 84, UCMJ, 10 U.S.C. § 884, but results in the enlistment of an ineligible, will void an enlistment and preclude the Government from relying on a constructive enlistment. United States v. Valadez, supra; United States v. Harrison, supra.


. This Court has previously found no jurisdiction in cases in which recruiters knowingly enlisted applicants who were disqualified for enlistment unless waivers were obtained. United States v. Sanchez, No. 77 1262 (9 November 1977) (unpublished); United States v. Holloway, No. 77 0159 (2 August 1977) (unpublished).